Exhibit 10.2

 

GENERAL MOLY, INC.

1736 COLE BLVD., SUITE 115
LAKEWOOD, COLORADO 80401

 

December 21, 2010

 

CONFIDENTIAL

 

CCM Special Holdings Fund, LP

c/o Coghill Capital Management, LLC

One North Wacker Drive, Suite 4350

Chicago, IL 60606

 

Agreement to Reprice and Exercise Warrants

 

Dear Ladies and Gentlemen:

 

This letter agreement sets forth the agreement between General Moly, Inc., a
Delaware corporation (the “Company”), and CCM Special Holdings Fund, LP (the
“Holder”) regarding (i) an amendment to the exercise price of warrant nos. 1-06B
and 29-06B (the “Original Warrants”) to purchase an aggregate of 1,301,972
shares (the “Warrant Shares”) of the Company’s common stock, par value $0.001
per share (the “Common Stock”) and (ii) the Holder’s agreement to exercise the
warrants (as amended hereby, the “Amended Warrants”).

 

Accordingly, the Holder and the Company hereby agree as follows:

 

1.             Amendment to the Original Warrants.  On the terms and subject to
the conditions of this letter agreement and in reliance upon the
representations, warranties and agreements contained herein, the Company and the
Holder hereby agree that the second sentence of the first paragraph of each of
the Original Warrants is hereby amended to read as follows:

 

“The price for each share of Common Stock purchased hereunder (as adjusted as
set forth herein, collectively the “Warrant Shares”) is $3.75 per share until
expiration of this Warrant (as adjusted as set forth herein, the “Purchase
Price”); provided, however, that if the Holder exercises and duly surrenders the
Warrant in whole or in part on January 3, 2011, together with payment of the
aggregate Purchase Price in immediately available funds, in accordance with
Section 1(A) hereof, the Purchase Price shall be $3.66 per share; provided,
further, that if the Holder exercises the Warrant in part the Purchase Price for
each unexercised Warrant Share shall be $3.75 per share.”

 

--------------------------------------------------------------------------------


 

2.             Exercise of the Amended Warrants.  (a)  On the terms and subject
to the conditions of this letter agreement and in reliance upon the
representations, warranties and agreements contained herein, on January 3, 2011,
or on such other date as the Company may agree in writing (the “Closing Date”),
the Holder shall present and surrender the Original Warrants and the purchase
forms attached as Annex I to each of the Original Warrants (the “Purchase
Forms”), together with immediately available funds equal to the aggregate
purchase price for the number of Warrant Shares specified in the Purchase Forms
(the “Aggregate Purchase Price”) by wire transfer in accordance with wire
instructions to be delivered in writing to the Holder by the Company prior to
the Closing Date.

 

(b)           Upon receipt of the Original Warrants, the Purchase Forms and the
Aggregate Purchase Price, the Company shall on the Closing Date issue and
deliver to the Holder a certificate representing the aggregate number of Warrant
Shares specified in the Purchase Forms.  The Warrant Shares shall bear the
legend required by Sections 6 and 7 of this letter agreement.  If the Original
Warrants have not been exercised in full, the Company shall issue to the Holder
a new countersigned warrant in substantially the same form as the Original
Warrants for the Warrant Shares as to which the Original Warrants shall not have
been exercised.

 

3.             Conditions to Closing.  The obligations of the Company and the
Holder hereunder to consummate the transactions contemplated by this letter
agreement are subject to the satisfaction of each of the following conditions:

 

(a)           Each of the representations and warranties of the Company and the
Holder contained in Section 5 and Section 4, respectively, of this letter
agreement shall be true and correct in all material respects on and as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of the Closing Date.

 

(b)           Each of the Company and the Holder shall in all material respects
have performed, satisfied and complied with all of its respective covenants,
agreements and conditions contained in this letter agreement that are required
to be performed, satisfied or complied with by it on or before the Closing Date.

 

4.             Representations and Warranties of the Holder. The Holder hereby
represents and warrants to the Company as follows:

 

(a)           This letter agreement has been duly authorized, executed and
delivered by the Holder and constitutes the legal and binding agreement of the
Holder, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting the enforcement of creditors’ rights generally or general
principles of equity; the Holder has full power and authority to execute and
deliver this letter agreement and to perform its obligations hereunder.

 

(b)           The Holder has good and valid title to the Original Warrants and
owns and holds the entire right, title, and interest in and to the Original
Warrants, free and clear of

 

2

--------------------------------------------------------------------------------


 

any liens, claims or encumbrances (other than those arising as a result of this
letter agreement) and the Original Warrants are not subject to any contract,
agreement, arrangement, commitment or understanding restricting or otherwise
relating to the disposition of the Original Warrants.

 

(c)           The Holder understands each of the following statements in this
Section 3(c).  The Warrant Shares have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”), and are being issued in reliance
upon an exemption from the registration requirements of the Securities Act.

 

(d)           The Holder understands that the certificate representing the
Warrant Shares will bear the legend required by Sections 6 and 7 of this letter
agreement.

 

(e)           The Holder has such knowledge, sophistication and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Warrant Shares. The Holder acknowledges that it
understands the risks inherent in an investment in the Warrant Shares and that
it has the financial ability to bear the economic risk of, and to afford the
entire loss of, its investment in the Warrant Shares.

 

5.             Representations, Warranties and Covenants of the Company. The
Company hereby represents and warrants to the Holder as follows:

 

(a)           The Company has all requisite corporate power and authority to
enter into this letter agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.  This letter agreement has been
duly authorized, executed and delivered by the Company and constitutes the legal
and binding agreement of the Company, enforceable against it in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the enforcement of creditors’ rights
generally or general principles of equity.

 

(b)           The Warrant Shares have been duly and validly authorized and, when
issued in accordance with the terms of this letter agreement, will be validly
issued, fully paid and non-assessable and not subject to any preemptive rights
or similar rights.

 

(c)           The Company covenants and agrees that, as promptly as practicable
after the Closing Date, it will file a supplement to the prospectus relating to
its effective Shelf Registration Statement on Form S-3 (File No. 333-170389)
(the “Shelf Registration Statement”) with the Securities and Exchange Commission
in order to permit the Holder to resell the Warrant Shares held by it under the
Shelf Registration Statement; provided that the Company shall not be required to
take any action to name the Holder as a selling stockholder in the Shelf
Registration Statement or to enable the Holder to use the prospectus forming a
part thereof for resales of Warrant Shares unless and until the Holder returns
to the Company a completed and signed questionnaire with information required by
the Company.

 

3

--------------------------------------------------------------------------------


 

6.             Transfer Restrictions.

 

(a)           Every Warrant Share (and all securities issued in exchange
therefor or in substitution thereof) held by the Holder is required to bear the
restricted security legend set forth in Section 7(a) of this letter agreement
(the “Restricted Securities”) held by the Holder shall be subject to the
restrictions on transfer set forth in this Section 6 (including those set forth
in the restricted security legend set forth in Section 7(a)) unless such
restrictions on transfer shall be waived by written consent of the Company
following receipt of legal advice supporting the permissibility of the waiver of
such transfer restrictions, and the holder of each such Restricted Security, by
such holder’s acceptance thereof, agrees to be bound by all such restrictions on
transfer.  As used in this Section 6(a), the term “transfer” means any sale,
pledge, loan, transfer or other disposition whatsoever of any Restricted
Security or any interest therein.

 

(b)           Until such date as may be required by applicable laws, any
certificate evidencing a Restricted Security shall bear a legend in
substantially the form set forth in Section 7(a), as the restricted security
legend, unless such Restricted Security has been sold pursuant to a registration
statement that has been declared effective under the Securities Act (and which
continues to be effective at the time of such transfer) or sold pursuant to
Rule 144 under the Securities Act or any similar provision then in force, or
unless otherwise agreed by the Company in writing as set forth above.

 

(c)           Any Warrant Shares that were Restricted Securities and as to which
such restrictions on transfer shall have expired in accordance with their terms
or applicable law or as to conditions for removal of the restricted security
legend set forth therein have been satisfied, the Company will use commercially
reasonable efforts to provide that the Holder may, upon surrender of such
Warrant Shares for exchange to the registrar for the Warrant Shares in
accordance with the provisions of this Section 6, be exchanged for a new Warrant
Share or Warrant Shares, which shall not bear the restrictive legend required by
Section 6(a).

 

7.             Restrictive Legend.  Every Warrant Share (and all securities
issued in exchange therefor or in substitution thereof) is required to bear a
restricted security legend substantially in the following form (in addition to
any legend required by applicable state securities or “blue sky” laws):

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THESE
SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF (I) SUCH REGISTRATION OR (II) AN EXEMPTION
THEREFROM AND, IF REQUESTED BY THE COMPANY, AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION

 

4

--------------------------------------------------------------------------------


 

IS NOT REQUIRED. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

8.             Notices. All notices and other communications under this letter
agreement shall be in writing and shall be deemed given when (i) delivered
personally, with written confirmation of acceptance of delivery by the receiving
party, (ii) one business day after being delivered to a nationally recognized
overnight courier, with written confirmation of acceptance of delivery by the
receiving party or (iii) when telecopied (with a confirmation of transmission
received by the sender) to the parties at the following addresses (or at such
other address as shall be specified by like notice):

 

if to the Company, to:

 

General Moly, Inc.
1736 Cole Blvd., Suite 115
Lakewood, Colorado 80401
Attention:  Scott Roswell, Corporate Counsel
Facsimile No.:  (303) 928-8598

 

with a copy (which shall not constitute notice) to:

 

Holme Roberts & Owen LLP

1700 Lincoln Street, Suite 4100

Denver, Colorado 80203

Attention: W. Dean Salter, Esq.

Facsimile No.: (303) 866-2000

 

if to the Holder, to:

 

CCM Special Holdings Fund, LP

c/o Coghill Capital Management, LLC

One North Wacker Drive, Suite 4350

Chicago, Illinois 60606

Attention:  Jim Schuler, Chief Financial Officer
Facsimile No.:  (312) 324-2001

 

9.             Confidentiality. Each of the Company and the Holder represent
that they have not disclosed any information regarding discussions relating to
this letter agreement and have directed their representatives not to disclose
any such information. Except as may be required by applicable law or regulatory
requirement, neither the Company nor the Holder shall disclose the existence or
terms of this letter agreement or any of the provisions contained herein without
the prior written consent of the other until the earlier of (x) the Closing Date
or (y) five calendar days after the date of this letter agreement; provided,
however, that nothing contained herein shall prevent (i) any party from promptly
making all filings with any governmental entity or supervisory body (including,
without limitation, the Company’s ongoing reporting obligations under the
Securities

 

5

--------------------------------------------------------------------------------


 

Exchange Act of 1934, as amended, including Item 3.02 of Form 8-K) or
disclosures with the stock exchange, if any, on which such party’s capital stock
is listed, as may, in its judgment, be required in connection with the execution
and delivery of this letter agreement or the consummation of the transactions
contemplated hereby or (ii) the Holder from disclosing the terms of this letter
agreement to its respective investors and their representatives provided that
each such person shall be advised of their obligation not to disclose any such
information except as may be required by applicable law or regulatory
requirement.  The Company agrees that it will, on or prior to December 23, 2010,
either file with the Securities and Exchange Commission a Current Report on
Form 8-K disclosing the material terms of this letter agreement and the
transactions contemplated hereby or issue a press release disclosing the same.

 

10.           Governing Law. THIS LETTER AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

11.           Counterparts. This letter agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.

 

12.           No Third Party Beneficiaries. This letter agreement will inure to
the benefit of and be binding upon the parties hereto and their respective
successors and no other person will have any right or obligation hereunder.

 

13.           Amendment; Waiver; Consent. This letter agreement and its terms
may not be changed, amended, waived, terminated, augmented, rescinded or
discharged (other than in accordance with its terms), in whole or in part,
except by a writing executed by the parties hereto.

 

14.           Costs and Expenses. The Holder and the Company shall each pay
their own respective costs and expenses incurred in connection with the
negotiation, preparation, execution and performance of this letter agreement,
including, but not limited to, attorneys’ fees.

 

15.           Severability.  If any one or more provisions contained in this
letter agreement, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

 

16.           Further Assurances.  Each of the parties hereto shall from time to
time execute and deliver all such further documents and do all such further acts
and things as another party may reasonably require to effectively carry out or
better evidence or perfect the full intent and meaning of this letter agreement.

 

[Remainder of Page Intentionally Blank]

 

6

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign where indicated below and deliver a copy of this letter agreement as
provided for herein, whereupon this letter agreement shall represent a binding
agreement between us.

 

 

Very truly yours,

 

 

 

GENERAL MOLY, INC.

 

 

 

 

 

By:

/s/ Bruce D. Hansen

 

 

Name: Bruce D. Hansen

 

 

Title: CEO

 

Accepted and agreed to as of
the date first above written:

 

CCM SPECIAL HOLDINGS FUND, LP

 

By:

/s/ Clint D. Coghill

 

 

Name: Clint Coghill

 

 

Title: President and CIO, General Partner

 

 

7

--------------------------------------------------------------------------------